Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Food preparation apparatus and method for use.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a carriage in claim 9.
As described on page 7, the carriage 320 shown in Figures 6 & 7 is comprised of a motor and pulley system 321
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the use of trade name or trade mark such as “Newtonian fluid” should be avoid and such term needs to be replace by its generic term.
In claim 9, it is unclear how the “base” in the preamble relates to any of the other limitations.
In claim 9, the limitation “whereby the foodstuff conveyor belt is mechanically attached to the carriage so that when the carriage moves from a first location to a second location the foodstuff conveyor belt moves from the first location to the second location while continuing to rotate around its pulleys; whereby the carriage is controlled by a carriage pulley; whereby as the carriage moves from the second location to the first controlled by a carriage pulley” (line 6) also renders the claim indefinite for not clearly defining what to be controlled (i.e. the speed, the movement). Read in light of the specification page 7 the carriage 320 is comprised of a motor and a pulley system 321 allowing it to move from a first location to a second location, it is suggested to have such “controlled” to be clearly defined according to the specification. There is nothing in claim 9 related to computerized controller in order to stop or allow the pulleys to rotate (of both the foodstuff conveyor belt and the carriage movement) or any electronic communication in order to relate it to claim 10 (speed modulation) and claim 17.  How does the carriage pulley and the pulleys interact with each other?  What structure drives the pulleys and the carriage pulley?
Claim 10 recites the limitation "the speed" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear for how such “speed” is modulated? Claim 10 appears to be incomplete for omitting essential elements in order to modulate the speed of the conveyor belt., such omission amounting to a gap between the elements.  See MPEP § 2172.01
In claim 11, the limitation “foodstuff is associated on the foodstuff conveyor belt” is unclear.  Based on the preamble of claim 9, the foodstuff is associated with the base, 
In claim 13, the phrase “...is operably attached or near a slicer” (lines 1-2) should read as “...is operably attached to or near a slicer”. However “operably attached..” or “operably near” renders the claim indefinite as “operably” is a relative term used to modify “attached” or “near”. The term “operably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as to what degree would be considered “operably attached” or “operably near”?
In claim 14, the limitation “the apparatus is in foodstuff communication with a container” is unclear what it means.  Where does the container came from? What is this container relationship with the apparatus?
In claim 15, the limitations in parenthesis render the claim indefinite. There is no clear indication of such elements should be positively considered and/or intended being part of the claim. Furthermore, the Markus format is incorrect, there should be an “and” before the last element of the Markus group.
In claim 17, it is unclear if “a base” is the same or different from the “base” recited in the preamble of claim 9.
In claim 17, it is unclear how does the claimed apparatus communicated with software since there is no computer or controller recited in claim 9. Claim 17 appears to be incomplete for omitting essential elements in order to allow the claimed apparatus to communicate with such “software that receives an order from a user to associate 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garden (US 2017/0290345).
Regarding claim 1, Garden teaches an apparatus (Fig. 2E) to associate liquid (p.0092-0094; the dispensing container 155 can dispense liquid using a nozzle 157b) with a base (202; p.0067) comprising at least one set of liquid distribution tracks (177), at least one conduit (inner cavity of 155) that provides liquid to at least one liquid distribution nozzle (157b); whereby the liquid distribution nozzle is operably connected to the liquid distribution tracks so as to allow movement of the liquid distribution nozzle along the liquid distribution tracks (as shown in Fig. 2E; p.0109); where the liquid distribution nozzle moves from at least one first location to at least one second location (as shown in Fig. 2E; p.0109); wherein the liquid distribution nozzle is capable of  delivering liquid to the base when it is in motion from the first location to the second location, or when it is in motion from the second location to the first location (as shown in Fig. 2E; p.0109).

Regarding claim 4, Garden teaches the apparatus as set forth above wherein, the liquid distribution nozzle moves from at least a first location to at least a second location over a predetermined location on the base (as shown in Fig. 2E; p.0109).
Regarding claim 5, Garden teaches the apparatus as set forth above where liquid is either a Newtonian Fluid or Non-Newtonian fluid (p.0094).
Regarding claim 7, Garden teaches the apparatus as set forth above communicates with software that receives order from a user to associate liquid with a base (p.0075-0079).
Regarding claim 8, Garden teaches the apparatus as set forth above communicates with software that controls at least metering of liquid (p.0104; p.0255-0256).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Garden in view of Cohen (US 2019/0125126).

Cohen teaches an automated food preparation apparatus capable of being located on a vehicle (p.0338-0339).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the apparatus of Garden with Cohen, by making it capable of being located on a vehicle, for the advantages of faster delivery.
Allowable Subject Matter
Claims 9-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: allowance of claims 9-17 is indicated because the prior art of record does not show or fairly suggest an apparatus to associate foodstuff with a base, whereby the carriage is controlled by a carriage pulley, and whereby as the carriage moves from the second location to the first location along the conveyor belt, the foodstuff conveyor belt is locked so that it no longer rotates around its pulleys and the carriage pulley continues to rotate, as recited in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 09/29/2020 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “In Garden, Fig. 2E and paragraph 109 teach containers that aligns over a base as the base passes under the shelf. So, although it is true that the containers 155 may move to the base from different locations along the shelf 173. Toppings are dispensed onto the base only when the container 155 is on top of the base. See Garden paragraph 0109 (“Such lateral movement enables the shelf 173 to place the appropriate dispensing container 155 over the conveyor to dispense the requested topping”.) There is nothing is Garden that teaches dispensing liquid while the nozzle is in motion. Consequently, independent claim 1 in patentable; and therefore, each dependent claim therefrom is patentable.” on remarks page 7, lines 24-31.  In response to Applicant’s arguments, Garden teaches wherein the liquid distribution nozzle (157b) delivers liquid to a base (202; p.0067) when the liquid distribution nozzle is in motion from the first location (start location) to the second location (end location) or when the liquid distribution nozzle is in motion from the second location to the first location (as shown in Fig. 2E; p.0109).
For these reasons the arguments are not persuasive.
Regarding claims 2 and 4-8, Applicant relies on the same arguments, therefore, the same response applies.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5,081,917, US 2008/0095885 and JP 2013-156072.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761